Citation Nr: 1010464	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-38 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for anxiety disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for a left knee 
disability.

8.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to 
October 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's anxiety disorder is manifested by 
occupational and social impairment due to mild or transient 
symptoms, including anxiety, suspiciousness, and sleep 
impairment, that decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.

2.  The Veteran does not have a current diagnosis of PTSD for 
purposes of establishing entitlement to service connection.

3.  The Veteran does not have a current diagnosis of hearing 
loss for purposes of establishing entitlement to service 
connection.

4.  The Veteran does not have a current diagnosis of a right 
shoulder disability for purposes of establishing entitlement 
to service connection.

5.  The Veteran does not have a current diagnosis a left 
shoulder disability for purposes of establishing entitlement 
to service connection.

6.  The Veteran does not have a current diagnosis a right 
knee disability for purposes of establishing entitlement to 
service connection.

7.  The competent and probative evidence of record shows that 
the Veteran has been diagnosed with a small medial plica of 
the left knee that at least as likely as not had its onset 
during service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for anxiety disorder have not been met.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9413 (2009).

2.  The Veteran does not have PTSD that is due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

4.  A chronic right shoulder disability was not incurred in 
or aggravated by active service, and arthritis of the right 
shoulder may not be presumed to have been caused or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

5. A chronic left shoulder disability was not incurred in or 
aggravated by active service, and arthritis of the left 
shoulder may not be presumed to have been caused or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

6.  A chronic right knee disability was not incurred in or 
aggravated by active service, and arthritis of the right knee 
may not be presumed to have been caused or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

7.  Resolving doubt in favor of the Veteran, a small medial 
plica of the left knee was incurred as a result of his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

For initial rating claims, where, as here, entitlement to 
disability benefits has been granted and an initial rating 
has been assigned, the original claim has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for entitlement to 
benefits has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007). 

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in May 2006 in 
which the RO advised the appellant of the evidence needed to 
substantiate his service connection claims, including the 
claim of entitlement to service connection for anxiety 
disorder that was granted in the November 2006 rating 
decision.  The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  This letter further advised the Veteran as to the type 
of evidence needed to substantiate both the disability rating 
and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.  An April 2008 letter 
provided further notice of how to establish disability 
ratings.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations in 
connection with his service connection claims in October 
2006.  The RO also arranged for the Veteran to undergo VA 
examinations in connection with his anxiety disorder claim in 
October 2006 and December 2007.  The Board finds that these 
examination reports are adequate for the purpose of 
determining the service connection and increased rating 
claims that are decided herein.  These examination reports 
reflect that the examiners reviewed the claims folder, 
including the Veteran's service treatment records.  During 
the examinations, the examiners elicited from the Veteran his 
history of complaints and symptoms, conducted thorough 
examinations, and provided clinical findings detailing the 
examination results.  For these reasons, the Board concludes 
that the reports of the VA examinations conducted in October 
2006 and December 2007 provide adequate bases for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009). 
 
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

The Veteran's service-connected anxiety disorder has been 
assigned a 10 percent disability rating under 38 C.F.R. § 
4.130, Diagnostic Code 9413.  He essentially contends that a 
higher rating is warranted.

The criteria of Diagnostic Code 9413 for each level of 
disability at 10 percent and higher are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

10 percent - Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

Global Assessment of Functioning (GAF) scores reflect the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  GAF scores from 61 to 70 
indicate some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

The November 2006 VA examination report reflects that the 
Veteran was casually but neatly dressed and adequately 
groomed.  He spoke spontaneously from the outset.  His verbal 
report was clear and the content was logical, coherent, and 
relevant.  His speech showed neither pressure nor blocking.  
Progression of thoughts was adequate and there was no 
indication of disturbed thinking processes.  The Veteran's 
mood was euthymic and affective responses were appropriate to 
theme.  He showed no anxiety, agitation, psychomotor 
retardation, or unusual mannerisms.  He related to the 
examiner in an appropriate fashion and maintained good eye 
contact.  He was oriented to all spheres and showed no 
impairment of attention span, comprehension, general 
knowledge, or recall.  Expressive skills were suggestive of 
at least average intelligence.  

The Veteran commented that noise brings him back to Iraq "in 
an instant."  He denied intrusive thoughts.  He denied 
having bad dreams of service, but he noted that his 
girlfriend tells him he mumbles in his sleep.  It was noted 
he will awaken suddenly but has no recollection of his 
dreams.  He mentioned "survival" when asked about intrusive 
emotions, but he was not sure if this related to emotional 
responses.  He noted that, in wartime, people not doing 
things correctly can lead to casualties, which would trigger 
strong reactions, but he stated that his reactions now are 
not like that.  He denied having regular patterns of bad 
dreams and denied any current intrusive thoughts or intrusive 
emotions.  

The Veteran denied intentional avoidance of stimuli due to 
discomfort.  He stated that he lives in the country and does 
not like living in the city.  He has some anxiety about being 
unemployed and wondered about his future.  He denied problems 
with crowds and indicated he has no difficulty with public 
speaking.  He noted that he does need to travel and does get 
out of his country setting without problems.  He reported 
that he is a little scared with his current girlfriend 
because the relationship was getting more serious, and he was 
intimidated by the closeness.  He acknowledged that his 
discomfort with closeness may be related to his prior 
marriage and divorce.  

The Veteran was assigned a GAF score of 65, which, as noted 
above, indicates some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well and having some meaningful 
interpersonal relationships.

The December 2007 VA examination report, in relevant part, 
notes that the Veteran reported intrusive memories of sights 
and smells when exposed to triggers.  He reported that he 
does not like crowds of people and that he feels 
uncomfortable and gets aggravated by people.  He also 
reported experiencing an increased pulse, constriction of his 
throat, jittery feelings, and headaches.  He hates when 
people sneak up behind him.  He reported that he does not 
like sitting close to windows but will instead sit where he 
can watch the windows because he learned in service that 
windows are usually where attacks happen. 

He reported erratic sleep and stated that his sleep is better 
when he is working and exhausted.  He stated he can focus 
better during the day and has problems focusing at night.  He 
reported a tendency to worry when not busy.  He reported a 
mood of 6-7 out of 10.  He was able to work well with 
coworkers while working construction.  The Veteran was 
married once for seven years and has two daughters from this 
marriage.  He also has a son from another relationship.  He 
was living with his girlfriend of three years and her two 
children.  He has not been employed for long periods since 
service.  He had been fixing old cars, and he renovated and 
sold his and his girlfriend's homes.

On examination, the Veteran was casually dressed, fairly 
groomed and nourished.  He was pleasant, engaged, and 
cooperative.  He had good eye contact and normal, spontaneous 
speech.  He was fully awake and oriented and was able to 
focus and keep track of conversation.  He had full and 
appropriate affect.  There were no suicidal or homicidal 
ideations.  He was coherent and had organized thoughts and 
fair insight and judgment.

The examiner noted that the Veteran's present status does not 
seem to be the result of impairment due to his anxiety, 
despite continued mild symptoms.  It was noted that he is 
able to form close relationships and that some anxiety over 
marriage seems more related to his experience with marriage 
and divorce in the past.  The Veteran was assigned a GAF 
score of 70, which, as noted above, indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.

After careful consideration of this evidence, the Board finds 
that a rating in excess of 10 percent for the Veteran's 
anxiety disorder is not warranted.  As noted above, the 10 
percent rating criteria contemplate mild symptoms that cause 
occupational and social impairment.  The Board notes that the 
Veteran's medical records show evidence of anxiety and 
chronic sleep impairment, both of which are listed under the 
30 percent rating criteria.  His records also demonstrate 
suspiciousness to the extent that he does not like when 
people sneak up on him and must be able to watch the windows 
when he sits down.  

The Board finds, however, that the Veteran's symptoms are not 
reflected by the competent evidence of record to be of such a 
severity as to lead to "Occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks."  The 
Veteran's anxiety is specifically characterized as "mild" 
by the December 2007 VA examiner.  While the Veteran has not 
worked steadily since service, neither VA examiner suggests 
that this is due to his anxiety, and neither examiner notes 
any perceived decrease in work proficiency due to anxiety.  
There is no indication that the Veteran has had any period in 
which he was unable to perform occupational tasks due to 
anxiety.  Moreover, the Veteran's apprehension over current 
relationships is opined by the December 2007 VA examiner to 
be a result of his past divorce, not his current anxiety.  
Nor is the 10 percent rating inconsistent with the GAF scores 
of 65 and 70 that were assigned to the Veteran during his VA 
examinations.  

In short, for the reasons and bases set forth above, the 
Board finds that a rating in excess of 10 percent is not 
warranted for the Veteran's anxiety disorder.  The benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application as there is not an approximate balance of 
positive and negative evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Furthermore, because the evidence 
of record does not reflect a change in the severity of the 
Veteran's anxiety disorder during the course of this appeal, 
the assignment of staged ratings is not warranted.

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the Veteran's 
service-connected anxiety disorder is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's anxiety disorder with the established 
criteria shows that the rating criteria reasonably describe 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
disability.  Indeed, the record does not reflect that he has 
been hospitalized for his anxiety disorder at any time.  
Additionally, there is not shown to be evidence that anxiety 
interferes with the Veteran's employment.  The Board finds 
that the evidence does not demonstrate an exceptional or 
unusual clinical picture beyond that contemplated by the 
rating criteria.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as arthritis or sensorineural hearing 
loss, if such are shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A.  PTSD

The Veteran has claimed entitlement to service connection for 
PTSD.  He essentially contends that he developed PTSD as a 
result of traumatic and stressful service in the Persian 
Gulf.  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the disability in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2009).

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the criteria of the 
Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM- 
IV).  The DSM-IV criteria are as follows:

A. The person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the person's response involved intense fear, 
helplessness, or horror.

B. The traumatic event is persistently experienced in one (or 
more) of the following ways: (1) recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions; (2) recurrent distressing dreams of 
the event; (3) acting or feeling as if the traumatic event 
were recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback episodes, 
including those that occur on awakening or when intoxicated); 
(4) intense psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect of the 
traumatic event; or (5) physiological reactivity on exposure 
to internal or external cues that symbolize or resemble an 
aspect of the traumatic event.

C. Persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness (not present before the 
trauma), as indicated by three (or more) of the following: 
(1) efforts to avoid thoughts, feelings, or conversations 
associated with the trauma; (2) efforts to avoid activities, 
places, or people that arouse recollections of the trauma; 
(3) inability to recall an important aspect of the trauma; 
(4) markedly diminished interest or participation in 
significant activities; (5) feeling of detachment or 
estrangement from others; (6) restricted range of affect 
(e.g., unable to have loving feelings); or (7) sense of a 
foreshortened future (e.g., does not expect to have a career, 
marriage, children, or a normal life span)

D. Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following: (1) difficulty falling or staying asleep; (2) 
irritability or outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance; or (5) exaggerated startle 
response

E. Duration of the disturbance (symptoms in Criteria B, C, 
and D) is more than 1 month.

F. The disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.

DSM-IV, DC 309.81. 

As will be discussed below, the Board finds that the 
preponderance of the evidence is against granting service 
connection for PTSD.  In essence, the Board concludes that, 
although the credible and probative evidence does in fact 
establish that the Veteran has a psychiatric illness, the 
greater weight of that evidence establishes that his illness 
is appropriately diagnosed as anxiety disorder, for which he 
already receives compensation, and not PTSD.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the VA examination reports 
from November 2006 (which is based upon an October 2006 VA 
examination) and December 2007.  Both of these reports 
conclude that a PTSD diagnosis cannot be made in this case.

The November 2006 VA examination report diagnoses anxiety 
disorder, not otherwise specified.  The examiner noted that 
the Veteran served in the United States Air Force in the 
Persian Gulf in a variety of support services and, while he 
was not in a combat position, his report of experiences is 
consistent with the stressor criterion (Criterion A) for a 
diagnosis of PTSD.  

The examiner also noted that the Veteran's report does 
identify a pattern of increased arousal (Criterion D) that 
has been present for more than one month (Criterion E).  
However, he noted that Criterion B was contradicted, as there 
was no persistent pattern of nightmares and the Veteran 
denied experiencing intrusive thoughts or intrusive emotions.  
The examiner also noted that there is no report of persistent 
avoidance of stimuli or general numbing of emotions, so 
Criterion C is not met.  Finally, the examiner noted that the 
reported distance from family and friends is quite mild and 
there is no indication of significant distress or impairment 
in social, vocational, or other aspects of functioning 
(Criterion F).  Therefore, the examiner concluded that the 
Veteran's profile does not meet all the criteria for 
diagnosis of PTSD.

The Board acknowledges the February 2007 letter from the 
Veteran's private therapist noting symptoms associated with 
PTSD such as anger, sleep problems, jumpiness, trouble with 
employers, a failed marriage that the Veteran relates to 
alcohol problems, and abuse and neglect issues from his 
family of origin.  The examiner described some of the 
Veteran's in-service stressors, which have been accepted by 
VA as having been verified.  He stated that he did not have 
enough information to formally diagnose PTSD but suggested 
that further examination would be appropriate.

Another VA examination was conducted in December 2007.  The 
resulting examination report states that the Veteran does 
present with some PTSD symptoms, but he has insufficient 
symptoms of avoidance/numbing criteria to fully qualify for a 
PTSD diagnosis.  The examiner noted that the Criterion A is 
conceded, as per the October 2006 evaluation.  Criterion B 
was satisfied in that the Veteran identified flashbacks, 
psychological and physiological reactivity to triggers such 
as loud noises and the smell of things burning.  

With respect to Criterion C, the Veteran was noted to have 
some degree of avoidance talking about experience, although 
he did mention that he did not feel distressed talking about 
it to a coworker and he felt somewhat relieved being able to 
talk about experience.  It was also noted that the Veteran 
avoids watching gory movies since it triggers memories and 
physiological arousal.  The examiner concluded that, while 
the Veteran has some avoidance symptoms, there were no 
numbing symptoms, and the Veteran does not have enough 
symptoms to qualify for Criterion C.  

The examiner found that the Veteran satisfied Criterion D, as 
he identified erratic sleep and concentration, irritability, 
and exaggerated startled response.  Criterion E was noted to 
be satisfied, as the Veteran's symptoms have been present 
since he got back from the Middle East.  

Criterion F was also noted not to be satisfied because the 
Veteran seemed able to have no significant problems with 
socialization and he was able to form good relationships.  It 
was noted the Veteran had not been employed regularly but it 
did not seem to be related to his symptoms.  It was also 
noted he was able to engage in certain occupational 
activities, such as renovation and car work.  

In summary, both of the competent medical opinions of record 
specifically conclude that the Veteran does not satisfy the 
DSM-IV criteria for a PTSD diagnosis.  While the February 
2007 private medical letter notes that the Veteran has 
symptoms of PTSD and should be further evaluated, the private 
therapist himself did not diagnose PTSD.  The Board notes 
that the private therapist's opinion is consistent with those 
of the VA examiners to the extent that both of the VA 
examiners found the Veteran had symptoms satisfying some of 
the PTSD criteria of the DSM-IV.  However, both found that 
not all of these criteria were satisfied, making a diagnosis 
of PTSD unwarranted.

Finally, the Board notes a March 2006 service treatment 
record in which the Veteran reported PTSD as one of his 
current complaints.  While there are certain circumstances 
under which a lay person may provide competent medical 
testimony to establish a relationship between the claimed 
disability and service, such instances are generally limited 
to matters such as describing symptoms observable to the 
naked eye, diagnosing simple conditions such as a dislocated 
shoulder, and lay testimony as to a continuity of 
symptomatology.  However, the Veteran, as a lay person, is 
not competent to diagnose PTSD, as such a question clearly 
requires medical expertise.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  While the 
Veteran's self-report of suffering from PTSD during service 
may indicate that he experienced symptoms of a psychiatric 
disability, the Board notes that a psychiatrist and a 
psychologist have evaluated him, diagnosed anxiety disorder, 
and ruled out a PTSD diagnosis.  Therefore, although the 
Board has considered the appellant's lay beliefs, the Board 
ultimately places more weight on the findings and conclusions 
of the competent health care specialists in determining the 
precise nature of his psychiatric disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

In short, based on a lack of a current diagnosis, service 
connection for PTSD cannot be granted.  See Brammer, supra.  
As the evidence preponderates against the claim, the benefit- 
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra. 

B.  Bilateral Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

According to the October 2006 VA audiological examination 
report, the Veteran's right ear auditory thresholds were 5, 
0, 0, 5, and 15 decibels at 500, 1000, 2000, 3000, or 4000 
Hertz, respectively, for an average of 5 decibels.  His left 
ear auditory thresholds at the same frequencies were 0, 0, 0, 
0, and 25 decibels, for an average of 6 decibels.  His right 
and left ear speech recognition scores were each 100 percent.  
The examiner diagnosed normal hearing in the left and right 
ears.

The Board thus finds that the Veteran does not have hearing 
loss in either ear that satisfies any of the thresholds 
listed in 38 C.F.R. § 3.385.  Specifically, none of the 
auditory thresholds from any of the relevant frequencies is 
above 40 decibels, three audio thresholds in neither ear are 
at or above 26 decibels, and the speech discrimination score 
in neither ear is less than 94 percent.  There are no 
contrary audiological results suggesting that he does satisfy 
the criteria of 38 C.F.R. § 3.385.  

The Veteran is competent to report difficulty hearing.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  However, he is not competent to diagnose 
hearing loss as defined by VA regulations, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), and the competent 
medical evidence does not show that he currently meets VA's 
requirements for a hearing loss disability.  Without a 
currently diagnosed disability, service connection for 
bilateral hearing loss may not be granted.  See Brammer, 
supra.

The Board concludes that the preponderance of the evidence of 
record is against the Veteran's claim.  As such, the benefit-
of- the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.

C.  Right Shoulder Disability

The Veteran has also claimed entitlement to service 
connection for residuals of an in-service right shoulder 
dislocation.  Among the Veteran's current complaints are 
popping and numbness.  The Board notes that the Veteran's 
service treatment records clearly establish that he 
dislocated his right shoulder in December 1998.  However, the 
competent medical evidence of record does not establish the 
existence of a chronic disability that resulted from this 
injury.  

A radiology report from the October 2006 VA examination 
reflects that the bilateral glenohumeral joints were normally 
located, and that the joint spaces about the bilateral 
shoulders appeared approximately preserved by plain film.  No 
acute fracture or dislocation was seen.  

On examination, there was normal sensation in distribution of 
the cutaneous branch of the axillary nerve.  There was a 
negative shoulder apprehension test, negative Yergason's and 
speeds with no bicipital tenderness.  There was a negative 
sulcus sign and no tenderness posterior, anterior, or lateral 
to the acromion.  There was no acromioclavicular or 
sternoclavicular tenderness.  NEER, Hawkins, empty-the-can, 
and drop arm tests were negative.  There was a normal 
touchdown sign test.  Range of motion was 180 degrees 
abduction and flexion forward, internal and external rotation 
were 90 degrees, and there were no DeLuca changes after 
exercise.  The examiner diagnosed history of right shoulder 
anterior dislocation with full recovery.

The Board has reviewed the rest of the medical evidence on 
file and can find no evidence of a current right shoulder 
disability, including evidence of arthritis in the right 
shoulder during the one-year presumptive period following the 
Veteran's separation from service.  The Board also notes the 
Veteran's complaints of neurological disability associated 
with the in-service right shoulder dislocation.  However, the 
October 2006 VA examination report reflects that such testing 
did not reveal a neurological disability.  

The Court has recognized that, '[i]n the absence of proof of 
a present disability, there can be no valid claim' of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that '[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.'); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
'establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability').  A right 
shoulder disability is not found at any time since the 
Veteran filed this claim in May 2006.  Certainly, the Board 
has considered the Veteran's lay assertions regarding his 
symptomatology.  However, the Board places more weight on the 
medical evidence discussed above, which failed to identify 
any residual disability in the shoulder.  Therefore, based on 
a lack of a current diagnosis, the Board finds that service 
connection for a right shoulder disability, either on a 
direct basis of on a presumptive basis, is not warranted.  
See Brammer, supra.

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra. 

D.  Left Shoulder Disability

The October 2006 VA examination report also evaluated the 
Veteran's left shoulder for evidence of current disability.  
As noted above, the radiology report from this VA examination 
reflects that the bilateral glenohumeral joints were normally 
located, and that the joint spaces about the bilateral 
shoulders appeared approximately preserved by plain film.  No 
acute fracture or dislocation was seen.  

The examination report showed a negative shoulder 
apprehension test, negative Yergason's and speeds with no 
bicipital tenderness.  There was a negative sulcus sign and 
no tenderness posterior, anterior, or lateral to the 
acromion.  There was no acromioclavicular or sternoclavicular 
tenderness.  NEER, Hawkins, empty-the-can, and drop arm tests 
were negative.  There was a normal touchdown sign test.  
Range of motion was 180 degrees abduction and flexion 
forward, internal and external rotation were 90 degrees, and 
there were no DeLuca changes after exercise.  The examiner 
did not diagnose a left shoulder disability.  

A review of the remaining medical evidence of record reveals 
no competent medical evidence of a current left shoulder 
disability, including no evidence of arthritis of the left 
shoulder within one year of separation from service.  

As noted above, the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim.  See McClain.  The Court 
has held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  A left shoulder disability is not 
found at any time since the Veteran filed this claim in May 
2006, and the Board places more weight on the clinical and 
diagnostic findings following examination than on the 
Veteran's lay assertions.  Therefore, based on a lack of a 
current diagnosis, the Board finds that service connection 
for a left shoulder disability, either on a direct basis of 
on a presumptive basis, is not warranted.  See Brammer, 
supra.; see also Chelte, supra.

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra. 

E.  Right Knee Disability

The Veteran has also requested entitlement to service 
connection for a right knee disability.  As with the claims 
discussed above, however, the competent medical evidence of 
record does not establish the presence of a current right 
knee disability.

The October 2006 VA examination report diagnosed no right 
knee condition.  This determination was based upon the 
examiner's review of the claims file, including the Veteran's 
service treatment records, interview and examination of the 
Veteran, and a radiology report noting no knee joint 
effusions and that the bilateral knee joint spaces appeared 
approximately preserved and symmetric by plain film 
examination.  The VA examination findings reflect no 
abnormalities.  

Nor is there evidence showing arthritis in the right knee 
either during service or within one year following the 
Veteran's separation.

A February 2007 letter from the Veteran's therapist 
incorrectly asserts that the Veteran is service-connected for 
knee problems.  This letter does not provide an actual 
diagnosis of a right knee disability itself, however.  
Similarly, while the March 2006 service treatment record does 
note the Veteran's reports of knee pain, it does not provide 
an actual diagnosis of a right knee disability. 

Otherwise, the only evidence of current symptoms of a right 
knee disability come from the Veteran himself.  The Board 
recognizes that there are instances in which lay testimony 
can provide probative evidence in medical matters.  As 
discussed above, a lay person may be competent to offer 
testimony on certain medical matters, such as describing 
symptoms observable to the naked eye, or even diagnosing 
simple conditions such as a dislocated shoulder.  See 
Jandreau, supra.  A lay person is not, however, competent to 
offer an opinion on complex medical questions, such as 
diagnosing a chronic right knee disability.  As noted, VA 
examination and x-rays in October 2006 revealed no 
abnormalities, and the Board finds the results of that 
examination to be the most persuasive evidence of record.  
Thus, service connection for a right knee disability must be 
denied.
 
In short, a preponderance of the competent and probative 
evidence of record is against finding that the Veteran has a 
current, chronic right knee disability.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert, supra.  
Accordingly, the claim must be denied.

F.  Left Knee Disability

The Veteran has also claimed entitlement to service 
connection for a left knee disability.  The Veteran reported 
on his July 1986 entrance medical history report that he had 
a history of a trick of locked knee.  A July 1986 medical 
record reflects he injured his knee when he was 12 years old 
but that he did not seek treatment and made a fully recovery.  
He again injured his knee wrestling four years prior to his 
entrance into service, but again he did not seek treatment 
and made a full recovery.  He reported that he once 
experienced a popping sensation but no definite locking over 
the outside of his left knee two years ago, and that his 
symptoms were relieved when he pushed on his upper tibia.  He 
denied any swelling or pain and had a full range of motion.  
There was no restriction of his activities, and he reported 
that he has not had any pain.  Physical examination and x-
rays were essentially normal.  X-rays showed no evidence of 
bony abnormalities, and the joint spaces were well-preserved.  
The examining physician found "no objective evidence of 
injury present that would prevent the patient from carrying 
out his normal duties."  The Veteran's left knee is 
therefore concluded to have been clinically normal upon his 
entrance into service.

The Board notes that the Veteran's service treatment records 
reflect that he did complain of left knee pain in service in 
March 2006, and that the October 2006 VA examination occurred 
prior to his separation from service later that month.  The 
October 2006 VA examination report diagnoses a small medial 
plica of the left knee based on a clinical finding a small 
slightly tender medial plica on the left knee.  Given that 
the left knee was found to be clinically normal at entrance, 
that in-service complaints of left knee pain were noted in 
2006, and that VA examination shortly before separation 
revealed a symptomatic medial plica, service connection for a 
left knee disability is warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for anxiety disorder is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is granted.


REMAND

The Veteran has also claimed entitlement to service connected 
for migraine headaches.  He essentially contends that these 
headaches began during service.

As noted above, VA must provide a medical examination in 
initial service connection claims where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  McLendon, 
supra. 

In the case at hand, the Board observes that, even though the 
migraine headache claim was noted in the examination request 
and in the VA examination report itself, the examiner did not 
provide clinical findings or diagnose whether the Veteran 
currently suffers from migraine headaches.  Given that the 
Veteran has offered testimony reflecting that he currently 
suffers from migraine headaches, and that he initially raised 
this claim prior to his separation from service, the Board 
finds that a remand is warranted in order to conduct a 
neurological examination to determine whether the Veteran may 
be diagnosed with migraine headaches or with another current 
disability that is manifested by headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA neurological examination to determine 
the nature and etiology of any current 
migraine headache disability.  The claims 
folders must be thoroughly reviewed by the 
examiner in connection with the 
examination, and a complete history should 
be elicited directly from the Veteran.  
Any tests and studies deemed necessary by 
the examiner should be conducted.  All 
findings should be reported in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
disability manifested by headaches.  The 
examiner should expressly diagnose or rule 
out the presence of migraine headaches.  
As to any pertinent disability identified 
on examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any such 
disability was incurred or aggravated as a 
result of the Veteran's military service.  
Any opinion expressed must be accompanied 
by a complete rationale.

2.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


